         Case 1:20-cv-04592-BCM Document 20 Filed 03/16/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                           3/16/21
HAMIDEH SEDGHI,
                   Plaintiff,                       20-CV-4592 (BCM)
            -against-
                                                    ORDER
SLADE INDUSTRIES, INC., et al.
                   Defendants.

BARBARA MOSES, United States Magistrate Judge.

       The Court will conduct a further telephonic status conference on June 14, 2021, at 10:00

a.m. No later than June 7, 2021, the parties shall submit a joint status letter, updating the Court

on the progress of discovery to date, and advising as to if and when a judicially-supervised

settlement conference would be productive.

Dated: New York, New York
       March 16, 2021
                                             SO ORDERED.


                                             ________________________________
                                             BARBARA MOSES
                                             United States Magistrate Judge
